CALHOUN, J.
The offense is the unlawful possession of intoxicating liquor for the purpose of sale; the punishment, confinement in the penitentiary for one year.
There is no statement of facts or bills of exception in the record before us; also no notice of appeal appears in the transcript, and without it this court is without jurisdiction. Article 827, Vernon’s Code of Criminal Procedure 1925, and authorities collated under said article. See, also Hill v. State, 108 Tex. *97Cr. E. 335, 300 S. W. 70; Sandoval v. State, 106 Tex. Cr. R. 468, 293 S. W. 168.
The omission of the notice of appeal requires dismissal of this appeal, and it is accordingly so ordered.
Appeal dismissed.
PEE CTJEIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.